DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 11/14/2022.
Claims 1, 11, and 20 are amended.
Claims 1-20 are presented for examination.


Action is Final

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Response to Arguments
Claim Rejections - 35 USC § 101
1. The Applicant argues that the claims do not recite any mathematical formulas or calculation and that the amended claims do not recite any techniques for organizing human activities.

in response the Examiner notes that the rejection under 35 USC 101 does not identify math nor organizing human activity as the cited judicial exception. The Office action found that the abstract idea was a mental process.

2. The Applicant argues that the claim can not be directed towards a mental process because the claim recites “... receiving a first computer-aided design (CAD) model comprising building geometry...” and “...performing one or more processing operations on the first CAD model, via a CAD engine...” and that these cannot be practically performed in the human mind.

In response the Examiner notes that the claim recites “receiving a first computer-aided design (CAD) model...”. While a human mind is certainly capable of “receiving a building geometry indicating a size of a building and a shape of the building” as recited in the claim; and while a human mind is capable of receiving, for example, a computer-aided design (CAD) schematic (i.e., drawing or image) the claim has been amended to recite “model”.

A review of the specification shows that “model” is only disclosed in two places; paragraph 36 which recites “... data 218 from data store 120 and generates a building geometry 230... in some embodiments, generating building geometry 230 includes generating a visualization of the building geometry, such as a 2D footprint of the building and/or a 3D model of the building...”and paragraph 31 which states: “... geometry 214 includes a three dimensional (3D) model of the building... the geometry data 214 may be data that was generated by design engine 118, data received from another application or tool...”. FIG 2 illustrates Data Store 120 that stores Geometry Data 214 and provides that Data to Design Engine 118. FIG. 1 illustrates that “Design Engine” is a computer program on a computing device 110.

Based on these disclosures; the Examiner finds that the recited “computer-aided design (CAD) model” which is operated on by the recited “CAD engine” is computer readable code stored in a memory and transmitted via a signal to a design engine executing on a computer.

Because the recited “model” is stored in memory and received as a signal, as disclosed in the specification, the Examiner finds that a human mind is not equipped to receive a model from a computer memory as a signal. See MPEP 2106.04(a)(2):

A.    A Claim With Limitation(s) That Cannot Practically be Performed in the Human Mind Does Not Recite a Mental Process.
Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. See SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019) (declining to identify the claimed collection and analysis of network data as abstract because "the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims"); CyberSource, 654 F.3d at 1376, 99 USPQ2d at 1699 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 97 USPQ2d 1274 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 94 USPQ2d 1607 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Examples of claims that do not recite mental processes because they cannot be practically performed in the human mind include:
• a claim to a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites, SiRF Tech., 601 F.3d at 1331-33, 94 USPQ2d at 1616-17


Therefore; as amended, the claim is found to not be directed towards a mental process. 

The rejection under 35 USC 101 is withdrawn.

Claim Rejections - 35 USC § 103
1. The Applicant argues that the art of record does not make obvious the amended limitation of “wherein each remaining space of the one or more remaining spaces comprises an area within the site that is not planned to be occupied by a structure”.

In response the argument is not persuasive. 


Osman_2003 Pg. 754, Right Col: “grid cells with unoccupied space are identified after those with occupied space are excluded from the entire set.” Additionally; Figure 3 clearly illustrates the identification of occupied grid and unoccupied spaces where the spaces are defined according to a grid.

Additionally; Bassett_1958 illustrates the identification of areas that are not occupied in terms of a ratio. On page 5 a 50% lot coverage ratio clearly indicates that, as illustrated, 50% of the lot in one example and 75% of the lot in another example is a remaining space that comprises an area within the site that is not planned to be occupied by a structure.

2. The Applicant further argues that Osman teaches that the unoccupied spaces are to be eventually occupied by temporary facilities and therefore Osman does not teach location that are not planned to be occupied by a structure.

This argument is not persuasive. Fig. 2 of Osman_2003 clearly makes a distinction between “permanent structures” and “temporary facilities”. Indeed; the CAD file is an illustration of project plans. The project plan is the actual intent or planned use of the cite.

The CAD file provides a model of locations where permanent structures are planned or exit and spaces where no other permanent structures are planned or exist. Because no permanent structure existing in a location on the CAD file plan that is input into the system this provides an indication that there is no intent to put a permanent structure at that location. Otherwise there would be a permanent structure on it. The location being empty is itself an indication that there is no intent to put a permanent structure at that location. While Osman_2003 does eventually intend to put a temporary structure on these previously unused locations; this intent is obviously a current intention for temporary structures and not a previous or current one for permanent structures. 

Indeed; the instant claim recites to expand onto unused space. Therefore; the claim is doing exactly the same thing as what is make obvious by Osman_2003; which is to identify empty space and expand structures onto the usable empty space. 



End Response to Arguments



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Osman_2003 (Osman, Hesham M., Maged E. Georgy, and Moheeb E. Ibrahim. "A hybrid CAD-based construction site layout planning system using genetic algorithms." Automation in construction 12.6 (2003): 749-764.) in view of Bassett_1958 (Bassett, E. M., and F. B. Williams. Municipal Zoning Enabling Act. June 1958.).

Claim 1. Osman_2003 teaches “A computer-implemented method for computationally determining expandability of a building design, the method comprising:” (Osman_2003 Abstract: “This approach integrates the highly sophisticated graphical capabilities of computer-aided design (CAD) platforms with the robust search and optimization capabilities of genetic algorithms (GAs). In this context, GAs are utilized from within the CAD environment to optimize the location of temporary facilities on site.” The use of CAD platforms and genetic algorithms indicates the use of a computer to perform the method described.; Osman_2003 Pg. 755, Section 4.1.2.1 and Fig.5: “This module ensures that any temporary facility: (1) lies inside the site boundaries and (2) does not overlap with any permanent facility or site obstacle.” The process of determining whether a proposed building footprint lies within certain boundaries is an example of determining building expandability because it defines the extent that a building can be expanded within the site.), “receiving a first computer-aided design (CAD) model  (page 752: “... automated CAD-based site layout planning system... integrates a highly sophisticated graphical capabilities of CAD platforms...”; abstract: “... computer-aided design (CAD)... a fully automated computer system is further developed...” Fig. 2 CAD file input) comprising building geometry indicating a size of a building and a shape of the building and building placement data indicating a placement of the building within a site;” (Osman_2003 Pg. 753, Right Col: “Part of the system’s novelty lies in its utilization of CAD capabilities as input/output media. The fact that most construction companies have their project plans and drawings in a CAD format greatly facilitates the use of the system. This way the plans and drawings can be input directly to the system.” The process of inputting plans and drawings into the system is being interpreted as the act of receiving.; Osman_2003 Pg. 754, Fig. 3: This figure demonstrates an example of indicating the size, shape, and placement of a building within a construction site. The size and shape of a building is being interpreted as building geometry.), 
performing one or more processing operations on the first CAD model, via a CAD engine to (page 752: “... automated CAD-based site layout planning system... integrates a highly sophisticated graphical capabilities of CAD platforms...”; abstract: “... computer-aided design (CAD)... a fully automated computer system is further developed...” Fig. 2 CAD file input) “identify one or more remaining spaces within the site based at least on the size of the building, the shape of the building, and the placement of the building within the site;” (Osman_2003 Pg. 754, Left Col: “Space detection concerns the identification of unoccupied space available for assignment of temporary facilities on site.”; Osman_2003 Pg. 754, Right Col: “grid cells with unoccupied space are identified after those with occupied space are excluded from the entire set.”; Osman_2003 Pg. 754, Fig. 3: This figure demonstrates an example of indicating the size, shape, and placement of a building within a construction site.) wherein each remaining space of the one or more remaining spaces comprises an area within the site that is not planned to be occupied by a structure (Fig. 2 illustrates the CAD file input has “permanent structures”; Fig 3 illustrates a grid with occupied spaces and unoccupied spaces. NOTE: Fig. 2 of Osman_2003 clearly makes a distinction between “permanent structures” and “temporary facilities”. Indeed; the CAD file is an illustration of project plans. The project plan is the actual intent or planned use of the cite. The CAD file provides a model of locations where permanent structures are planned or exit and spaces where no other permanent structures are planned or exist. Because no permanent structure existing in a location on the CAD file plan that is input into the system this provides an indication that there is no intent to put a permanent structure at that location. Otherwise there would be a permanent structure on it. The location being empty is itself an indication that there is no intent to put a permanent structure at that location. While Osman_2003 does eventually intend to put a temporary structure on these previously unused locations; this intent is obviously a current intention for temporary structures and not a previous or current one for permanent structures.), and “for each remaining space of the one or more remaining spaces: determining whether the remaining space comprises a usable space;” (Osman_2003 Pg. 754, Left Col: “Space detection concerns the identification of unoccupied space available for assignment of temporary facilities on site.” The determination that a space is available for assignment is being interpreted as determining whether the remaining space comprises a usable space.). 

Osman_2003 does not explicitly teach “based on the determining whether the remaining space is a usable space, generating a space expansion value corresponding to the remaining space;”. However, Bassett_1958 does teach this claim limitation (Bassett 1958, Figure 1: lot coverage percentage is an example of an expansion value because it compares buildable area (area within a site available for building expansion) to the total lot square footage. ).

 Osman_2003 does not explicitly teach “computing, based on space expansion values corresponding to the one or more remaining spaces, one or more aggregate expansion values associated with the building geometry and the building placement;”. However, Bassett_1958 does teach this claim limitation (Bassett 1958, Figure 1: Floor area ratio is an example of an expansion value because it indicates the number of floors of a building allowed within a certain area (allowable vertical expansion). Figure 1 demonstrates a combination of lot coverage percentage with floor area ratio. This combination is an example of an aggregate expansion value because it combines two expansion values (lot coverage percentage and floor area ratio).).

Osman_2003 does not explicitly teach “and performing one or more building design operations based on the one or more aggregate expansion values.”. However, Bassett_1958 does teach this claim limitation (Bassett_1958 Pg. 8: “The floor area ratios suitable for any given community are those that will achieve, or help achieve, the desired intensity of use.” This excerpt from Bassett_1958 teaches the concept of using floor area ratios to determine intensity of building use, which is an example of a building design operation based on an expansion value.; Bassett 1958, Figure 1: Figure 1 teaches the concept of determining of an aggregate expansion value because it combines two expansion values (lot coverage percentage and floor area ratio). Because lot coverage percentage can be used along with floor area ratio to make determinations regarding building use, the combination of these two excerpts from Bassett_1958 teaches the concept of using the combination of lot coverage percentage and floor area ratio (aggregate expansion value) to determine intensity of building use (building design operation).).

Osman_2003 and Bassett_1958 are analogous art because they are from the same field of endeavor in building design and construction planning. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Osman_2003 and Bassett_1958. The rationale for doing so would be that Osman_2003 teaches the concept of using computer-aided design (CAD) software to optimize the placement of buildings within a construction site. Bassett_1958 teaches the concept of using floor area ratio values to plan the placement of buildings within a site. Therefore, it would have been obvious to combine the teachings of Osman_2003 and Bassett_1958 for the benefit of the improved variety in architectural design provided by the use of floor area ratios during the site design process, compared to construction site layout methods that lack this capability (Bassett_1958 Pg. 8, 2nd paragraph: “it allows greater variety in architectural design;”).

Claim 2. Osman_2003 in view of Bassett_1958 also teaches “wherein identifying the one or more remaining spaces includes identifying one or more contiguous portions of the site that are not occupied by the building.” (Osman_2003 Fig. 5: This figure demonstrates the identification of unoccupied portions of a construction site that are adjacent (contiguous) to a proposed building site (i.e. areas within the site boundary surrounding the proposed temporary facility locations excluding the permanent facility locations.).).

Claim 3. Osman_2003 in view of Bassett_1958 also teaches “wherein identifying the one or more remaining spaces includes expanding the building along one or more axis of the building into areas of the site that are not occupied by the building.” (Bassett_1958 Figure 2: A comparison of the middle and bottom figures of Figure 2 demonstrates an expansion of space occupied by buildings in both the x and y directions. This is evidenced by the fact that the plot plan view of the bottom figure shows much more space occupied by buildings than the middle figure. A comparison of the middle and bottom figures of Figure 2 also demonstrates expansion of space occupied by buildings in the z direction. This is proven by the fact that the FAR value increased from 4.5 in the middle figure to 9.0 in the bottom figure, indicating vertical building expansion.).

Claim 4. Osman_2003 in view of Bassett_1958 also teaches “wherein identifying the one or more remaining spaces includes dividing an area of the site that is not occupied by the building into a plurality of portions.” (Osman_2003 Figs. 3 and 4: These figures demonstrate the division of the unoccupied space within the site boundary into multiple portions (grid cells).).

Claim 5. Osman_2003 in view of Bassett_1958 also teaches “wherein determining whether the remaining space comprises a usable space is based on a size of the remaining space.” (Osman_2003 Pg. 755, Section 4.1.2 and Fig. 5: “Geometrical constraints are vital in the layout process. It is of utmost importance that temporary facilities be placed: (1) inside the site boundaries and (2) in such a manner that no overlap occurs between any two temporary facilities or between temporary facilities and permanent facilities.” Geometrical constraints are being interpreted to include size constraints. Fig. 5 demonstrates that the size of the available space is taken into account when determining whether a building can be placed in a certain location. For example, in the left figure of Fig. 5, the temporary facility that overlaps the site boundary must be relocated because there is not enough remaining space within the site boundary to accommodate the facility in its current position. This is why the CheckSite value assigned to this example site layout is false.).

Claim 9. Osman_2003 in view of Bassett_1958 also teaches “wherein a first building design operation included in the one or more building design operations comprises adjusting the placement of the building within the site based at least on the one or more aggregate expansion values to generate one or more alternate building designs.” (Osman_2003 Abstract: “In this context, GAs are utilized from within the CAD environment to optimize the location of temporary facilities on site.” The process of optimizing the location of a building is an example of adjusting the placement of a building based on certain criteria.; Osman_2003 Fig. 8: Fig. 8 demonstrates the process of determining multiple site layouts (solutions to the genetic algorithm). Because the genetic algorithms are used to optimize the locations of the temporary facilities, each solution generated by the algorithm represents an alternate site building layout (alternate building designs).; Bassett_1958 Pg. 8: “The floor area ratios suitable for any given community are those that will achieve, or help achieve, the desired intensity of use.” This excerpt from Bassett_1958 teaches the concept of using floor area ratios to determine intensity of building use, which is an example of a building design operation based on an expansion value.; Bassett 1958, Figure 1: Figure 1 teaches the concept of determining of an aggregate expansion value because it combines two expansion values (lot coverage percentage and floor area ratio). Because lot coverage percentage can be used along with floor area ratio to make determinations regarding building use, the combination of these two excerpts from Bassett_1958 teaches the concept of using the combination of lot coverage percentage and floor area ratio (aggregate expansion value) to determine intensity of building use (building design operation). The combination of the aforementioned excerpts from Osman_2003 and Bassett_1958 teaches the concept of adjusting the placement of a building based on an aggregate expansion value, to determine multiple alternate site building layouts (alternate building designs).).

Claim 10. Osman_2003 in view of Bassett_1958 also teaches “further comprising evaluating the building design based at least on the one or more aggregate expansion values.” (Osman_2003 Fig. 8: This figure demonstrates the process of selecting the best site building layout from among a pool of possible site layouts (alternate building designs), i.e. “Select best solution in population as the optimum solution”. The process of selecting the best layout encompasses the act of evaluating each site layout.; Bassett_1958 Pg. 8: “The floor area ratios suitable for any given community are those that will achieve, or help achieve, the desired intensity of use.” This excerpt from Bassett_1958 teaches the concept of using floor area ratios to determine intensity of building use, which is an example of a building design operation based on an expansion value.; Bassett 1958, Figure 1: Figure 1 teaches the concept of determining of an aggregate expansion value because it combines two expansion values (lot coverage percentage and floor area ratio). Because lot coverage percentage can be used along with floor area ratio to make determinations regarding building use, the combination of these two excerpts from Bassett_1958 teaches the concept of using the combination of lot coverage percentage and floor area ratio (aggregate expansion value) to determine intensity of building use (building design operation). The combination of the aforementioned excerpts from Osman_2003 and Bassett_1958 teaches the concept of evaluating site building layouts based on an aggregate expansion value.).

Claim 11. Osman_2003 teaches “One or more non-transitory computer readable storage media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of:” (Osman_2003 Abstract: “This approach integrates the highly sophisticated graphical capabilities of computer-aided design (CAD) platforms with the robust search and optimization capabilities of genetic algorithms (GAs). In this context, GAs are utilized from within the CAD environment to optimize the location of temporary facilities on site.” The use of CAD platforms and genetic algorithms indicates the use of a computer to perform the method described. The use of a computer includes the use of a memory and a processor.). The further limitations of claim 11 are substantially the same as claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 12. The limitations of claim 12 are substantially the same as claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 13. The limitations of claim 13 are substantially the same as claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 14. The limitations of claim 14 are substantially the same as claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 15. The limitations of claim 15 are substantially the same as claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 19. The limitations of claim 19 are substantially the same as claim 9 and are rejected due to the same reasons outlined above for claim 9.

Claim 20. Osman_2003 teaches “A computer system, comprising:” (Osman_2003 Abstract: “This approach integrates the highly sophisticated graphical capabilities of computer-aided design (CAD) platforms with the robust search and optimization capabilities of genetic algorithms (GAs). In this context, GAs are utilized from within the CAD environment to optimize the location of temporary facilities on site.” The use of CAD platforms and genetic algorithms indicates the use of a computer to perform the method described.), “a memory;” (Osman_2003 Abstract: “This approach integrates the highly sophisticated graphical capabilities of computer-aided design (CAD) platforms with the robust search and optimization capabilities of genetic algorithms (GAs). In this context, GAs are utilized from within the CAD environment to optimize the location of temporary facilities on site.” The use of CAD platforms and genetic algorithms indicates the use of a computer to perform the method described. The use of a computer includes the use of a memory.), and “and a processor that:” (Osman_2003 Abstract: “This approach integrates the highly sophisticated graphical capabilities of computer-aided design (CAD) platforms with the robust search and optimization capabilities of genetic algorithms (GAs). In this context, GAs are utilized from within the CAD environment to optimize the location of temporary facilities on site.” The use of CAD platforms and genetic algorithms indicates the use of a computer to perform the method described. The use of a computer includes the use of a processor.). The further limitations of claim 20 are substantially the same as claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Osman_2003 (Osman, Hesham M., Maged E. Georgy, and Moheeb E. Ibrahim. "A hybrid CAD-based construction site layout planning system using genetic algorithms." Automation in construction 12.6 (2003): 749-764.) in view of Bassett_1958 (Bassett, E. M., and F. B. Williams. Municipal Zoning Enabling Act. June 1958.). in further view of Michalowski_2019 (US11209798B1).

Claim 6. Osman_2003 in view of Bassett_1958 teaches “wherein determining whether the remaining space comprises a usable space is based on  (Osman_2003 Pg. 754, Left Col: “Space detection concerns the identification of unoccupied space available for assignment of temporary facilities on site.” The determination that a space is available for assignment is being interpreted as determining whether the remaining space comprises a usable space. This excerpt from Osman_2003 teaches the concept of determining whether a remaining space is usable based on certain information.).

Osman_2003 in view of Bassett_1958 does not explicitly teach “one or more workspaces associated with the building.”. However, Michalowski_2019 does teach this claim limitation (Michalowski_2019 Col 1, Lns 53-56: “The methods can be performed by a first computing system and can include actions of receiving a set of parameters for planning a layout of a workspace for an automated fabrication process;”; Michalowski_2019 Col 2, Lns 25-29: “The set of parameters for planning the layout of the workspace can include product design parameters that describe a physical design of a product of the automated fabrication process and environmental parameters that describe physical attributes of the workspace.” These excerpts from Michalowski_2019 teach the concept of receiving data regarding a workspace within a building. The combination of the aforementioned excerpt from Osman_2003 Pg. 754, Left Col and these excerpts from Michalowski_2019 teaches the concept of determining whether a remaining space is usable based on data regarding a workspace within a building.).

Osman_2003, Bassett_1958, and Michalowski_2019 are analogous art because they are from the same field of endeavor in building design and construction planning. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Osman_2003, Bassett_1958, and Michalowski_2019. The rationale for doing so would be that Osman_2003 teaches the concept of using computer-aided design (CAD) software to optimize the placement of buildings within a construction site. Bassett_1958 teaches the concept of using floor area ratio values to plan the placement of buildings within a site. Michalowski_2019 teaches the concept of using multiple input parameters to determine an optimized layout for an area.  Therefore, it would have been obvious to combine the teachings of Osman_2003, Bassett_1958, and Michalowski_2019 for the benefit of the improved computational speed provided by the use of multiple input parameters during the layout design process, compared to construction site layout methods that lack this capability (Michalowski_2019, Col 3, Lns 41-45: “In some cases, the optimized workspace layout can be determined with minimal or no human supervision and the layout can be determined while accounting for a large domain of input parameters that could not otherwise be processed within a specified time constraint.”).

Claim 7. Osman_2003 in view of Bassett_1958 teaches “wherein determining whether the remaining space comprises a usable space is based on  (Osman_2003 Pg. 754, Left Col: “Space detection concerns the identification of unoccupied space available for assignment of temporary facilities on site.” The determination that a space is available for assignment is being interpreted as determining whether the remaining space comprises a usable space. This excerpt from Osman_2003 teaches the concept of determining whether a remaining space is usable based on certain information.).

Osman_2003 in view of Bassett_1958 does not explicitly teach “one or more workstations associated with the building.” However, Michalowski_2019 does teach this claim limitation (Michalowski_2019 Col 1, Lns 53-56: “The methods can be performed by a first computing system and can include actions of receiving a set of parameters for planning a layout of a workspace for an automated fabrication process;” Michalowski_2019 Col 2, Lns 25-29: “The set of parameters for planning the layout of the workspace can include product design parameters that describe a physical design of a product of the automated fabrication process and environmental parameters that describe physical attributes of the workspace.” These excerpts from Michalowski_2019 teach the concept of receiving data regarding a workspace within a building. The combination of the aforementioned excerpt from Osman_2003 Pg. 754, Left Col and these excerpts from Michalowski_2019 teaches the concept of determining whether a remaining space is usable based on data regarding a workspace within a building. Based on a broadest reasonable interpretation, the term workstation is being interpreted to be the same as a workspace. This interpretation is supported by the fact that the instant application specification does not explicitly draw a distinction between a workspace and workstation (Instant application specification par 0028: “Workspace data 212 includes data describing workstations or workspaces of the building.”).).

Osman_2003, Bassett_1958, and Michalowski_2019 are analogous art because they are from the same field of endeavor in building design and construction planning. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Osman_2003, Bassett_1958, and Michalowski_2019. The rationale for doing so would be that Osman_2003 teaches the concept of using computer-aided design (CAD) software to optimize the placement of buildings within a construction site. Bassett_1958 teaches the concept of using floor area ratio values to plan the placement of buildings within a site. Michalowski_2019 teaches the concept of using multiple input parameters to determine an optimized layout for an area.  Therefore, it would have been obvious to combine the teachings of Osman_2003, Bassett_1958, and Michalowski_2019 for the benefit of the improved computational speed provided by the use of multiple input parameters during the layout design process, compared to construction site layout methods that lack this capability (Michalowski_2019, Col 3, Lns 41-45: “In some cases, the optimized workspace layout can be determined with minimal or no human supervision and the layout can be determined while accounting for a large domain of input parameters that could not otherwise be processed within a specified time constraint.”).

Claim 8. Osman_2003 in view of Bassett_1958 teaches “wherein determining whether the remaining space comprises a usable space is based  (Osman_2003 Pg. 754, Left Col: “Space detection concerns the identification of unoccupied space available for assignment of temporary facilities on site.” The determination that a space is available for assignment is being interpreted as determining whether the remaining space comprises a usable space. This excerpt from Osman_2003 teaches the concept of determining whether a remaining space is usable based on certain information.).

Osman_2003 in view of Bassett_1958 does not explicitly teach “on one or more operations associated with the building.”. However, Michalowski_2019 does teach this claim limitation (Michalowski_2019 Col 1, Lns 53-56: “The methods can be performed by a first computing system and can include actions of receiving a set of parameters for planning a layout of a workspace for an automated fabrication process;”; Michalowski_2019 Col 2, Lns 25-29: “The set of parameters for planning the layout of the workspace can include product design parameters that describe a physical design of a product of the automated fabrication process and environmental parameters that describe physical attributes of the workspace.” These excerpts from Michalowski_2019 teach the concept of receiving data regarding an automated fabrication process performed at a workspace within a building. A fabrication process is an example of an operation associated with the building. The combination of the aforementioned excerpt from Osman_2003 Pg. 754, Left Col and these excerpts from Michalowski_2019 teaches the concept of determining whether a remaining space is usable based on data regarding an operation associated with the building.).

Osman_2003, Bassett_1958, and Michalowski_2019 are analogous art because they are from the same field of endeavor in building design and construction planning. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Osman_2003, Bassett_1958, and Michalowski_2019. The rationale for doing so would be that Osman_2003 teaches the concept of using computer-aided design (CAD) software to optimize the placement of buildings within a construction site. Bassett_1958 teaches the concept of using floor area ratio values to plan the placement of buildings within a site. Michalowski_2019 teaches the concept of using multiple input parameters to determine an optimized layout for an area.  Therefore, it would have been obvious to combine the teachings of Osman_2003, Bassett_1958, and Michalowski_2019 for the benefit of the improved computational speed provided by the use of multiple input parameters during the layout design process, compared to construction site layout methods that lack this capability (Michalowski_2019, Col 3, Lns 41-45: “In some cases, the optimized workspace layout can be determined with minimal or no human supervision and the layout can be determined while accounting for a large domain of input parameters that could not otherwise be processed within a specified time constraint.”).

Claim 16. The limitations of claim 16 are substantially the same as claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim 17. The limitations of claim 17 are substantially the same as claim 7 and are rejected due to the same reasons outlined above for claim 7.

Claim 18. The limitations of claim 18 are substantially the same as claim 8 and are rejected due to the same reasons outlined above for claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146